      Case 2:20-cv-01505-GMN-BNW Document 26 Filed 05/24/21 Page 1 of 2



 1   Paul D. Powell, Esq. (SBN 7488)
     Ryan T. O’Malley, Esq. (SBN 12461)
 2
     Tom W. Stewart, Esq. (SBN 14280)
 3   THE POWELL LAW FIRM
     8918 Spanish Ridge Avenue, Suite 100
 4   Las Vegas, Nevada 89148
     paul@tplf.com | romalley@tplf.com | tom@tplf.com
 5   Phone 702.728.5500 | Fax 702.728.5501
     Attorneys for Plaintiff
 6
                                     UNITED STATES DISTRICT COURT
 7
 8                                          DISTRICT OF NEVADA

 9   CYNTHIA HOUSTON, individually,
                                                             Case No.: 2:20-cv-01505-GMN-BNW
10
                    Plaintiff,
11          vs.
                                                             STIPULATION TO EXTEND TIME TO OPPOSE
12   GEICO CASUALTY COMPANY, a foreign                       DEFENDANT’S MOTION TO COMPEL
     corporation; DOES I-X, inclusive; and ROE               PLAINTIFF’S EXECUTED MEDICAL
13
     CORPORATIONS I-X, inclusive,                            AUTHORIZATIONS (ECF NO. 22)
14
                    Defendants.                              (FIRST REQUEST)
15
16
            Cynthia Houston (“Plaintiff”) and GEICO Casualty Company (“Defendant”) stipulate to
17
18   extend the time for Plaintiff to oppose Defendant’s Motion to Compel Plaintiff’s Executed Medical

19   Authorizations, ECF No. 22. Tom W. Stewart has been the attorney principally involved in

20   representing Plaintiff in this case. In the early morning hours of May 17, 2021, Mr. Stewart’s wife

21   gave birth to their first child, a healthy baby girl. This happy development has placed sudden and

22   unexpected demands on Mr. Stewart’s schedule, thereby occasioning this request for a brief
23   extension to oppose Defendant’s Motion to Compel Plaintiff’s Executed Medical Authorizations.
24   Defendant has graciously stipulated to the extension.
25
            ...
26
27
            ...
28




                                                     -1-
      Case 2:20-cv-01505-GMN-BNW Document 26 Filed 05/24/21 Page 2 of 2



 1                                                             Houston v. GEICO Casualty Company
                                                                Case No. 2:20-cv-01505-GMN-BNW
 2
            Therefore, the parties respectfully request that the deadline for Plaintiff to oppose
 3
     Defendant’s Motion to Compel Plaintiff’s Executed Medical Authorizations be extended by two
 4
 5   weeks to June 1, 2021. The deadline for Defendants to file a reply in support of their Motion to

 6   Compel will be extended to June 8, 2021.

 7
     Dated this 24th day of May, 2021.              Dated this 24th day of May, 2021.
 8
 9    THE POWELL LAW FIRM                           MCCORMICK, BARSTOW, SHEPPARD,
                                                    WAYTE & CARRUTH LLP
10
      By: /s/ Tom W. Stewart                        By: /s/ Jonathan W. Carlson
11    Paul D. Powell, Esq. (SBN 7488)               Jonathan W. Carlson, Esq. (SBN 10536)
12    Tom W. Stewart, Esq. (SBN 14280)              Wade M. Hansard, Esq. (SBN 8104)
      Attorneys for Plaintiff                       Attorneys for Defendant
13
14
15                                              ORDER
16
     On theIT IS SO
             basis of ORDERED.
                      good cause, IT IS ORDERED that the parties' stipulation is GRANTED. The
17   response to ECF No. 22 is due 6/1/2021; the reply is due 6/8/2021.
            DATED:
18
     IT IS FURTHER ORDERED that the 6/10/2021 hearing on ECF No. 22 is VACATED and
19   CONTINUED to 6/15/2021 at 10:00 AM via Zoom videoconference in     ____________________
                                                                           a courtroom to be
     determined.                                   UNITED   STATES   MAGISTRATE      JUDGE
20
21                                                  IT IS SO ORDERED

22                                                  DATED: 6:51 pm, May 27, 2021

23
24
                                                    BRENDA WEKSLER
25                                                  UNITED STATES MAGISTRATE JUDGE
26
27
28




                                                   -2-
